Citation Nr: 1740870	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation for chronic multiple lipomatosis with scars, status post lipoma removal, in excess of 10 percent.

2.  Entitlement to service connection for neurological condition of the upper extremities, to include as secondary to service connected scars status post lipoma removal.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1969 to October 1973.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2016, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file. 

The issue of an initial disability evaluation for chronic multiple lipomatosis with scars, status post lipoma removal, in excess of 10 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has neurological condition of the upper extremities that is etiologically related to service.



CONCLUSION OF LAW

Entitlement to service connection for a neurological condition, as secondary to service-connected chronic multiple lipomatosis with scars, status post lipoma removal, is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.  However, because the neurological condition claim is being granted, there is no reason to discuss the impact of the VCAA on these matters; any notice or duty to assist omission is harmless with respect to those claims.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  38 C.F.R. § 3.310 (c).

Neurological Disorder

The Veteran seeks service connection for a neurological condition of the upper extremities, to include as secondary to service connected scars status post lipoma removal.  He claims that scar tissue created by lipoma removal surgeries restricts the nerves in his upper extremities causing pain, discomfort and rigidity in his bilateral hands and arms.  

The Veteran is currently assigned a 10 percent disability rating for chronic multiple lipomatosis with scars, status post lipoma removal.

With respect to his neurological condition claim, the Veteran was afforded a VA examination in February 2015.  The examiner performed an in-person examination and reviewed the Veteran's VA claims file.  

Although the examiner could not diagnose the Veteran with peripheral neuropathy, he concluded that it appeared as likely as not that the Veteran has had pain and discomfort associated with his lipomas and post-operative residuals.  This was likely due to pressure on nerve endings in the skin.

The Board finds that the competent evidence of record reasonably shows that the Veteran's neurological manifestations of the upper extremities that was caused by his service-connected chronic multiple lipomatosis with scars, status post lipoma removal.  See 38 C.F.R. § 3.310.  The most probative evidence of record, the February 2015 VA examination, which the Board finds no reason to question, as such opinion is supported by the medical evidence of record, supports that there is a nexus between the Veteran's current neurological condition and his service-connected chronic multiple lipomatosis.

Resolving reasonable doubt in the Veteran's favor, the Board concludes that competent medical evidence supports a finding that the Veteran's neurological condition was caused by his service-connected chronic multiple lipomatosis with scars, status post lipoma removal.  38 C.F.R. § 3.102.  Accordingly, secondary service connection for a neurological condition of the upper extremities, to include as secondary to service connected scars status post lipoma removal, is warranted.  


ORDER

Entitlement to service connection for neurological condition of the upper extremities, to include as secondary to service connected scars status post lipoma removal is granted.


REMAND

The Veteran's most recent complete VA examination to determine the severity of his service-connected chronic multiple lipomatosis with scars, status post lipoma removal was in April 2012.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Veteran has asserted a worsening of his condition, specifically in his January 2015 statement in support of claim.  

As a result, a new examination is necessary in order to determine the current severity of his service-connected chronic multiple lipomatosis with scars, status post lipoma removal.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other treatment that he is receiving for conditions on appeal and request that he forward any additional records to VA to associate with the claims file. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a VA dermatological examination by an appropriate medical professional to address the severity of the Veteran's lipoma removal scars.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to elicit a history of the Veteran's lipoma removal scar symptoms.

The examiner is to record measurements of the Veteran's lipoma removal scars and state whether the scars are linear, deep, unstable, cause limitation of motion, and/or painful on examination.

A complete rationale must be provided for all opinions expressed.

3.  Finally, readjudicate the claims remaining on appeal-initial increased ratings for chronic multiple lipomatosis with scars, status post lipoma removal.  If the full benefit sought with regard to any of the claims remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


